IN THE COURT OF APPEALS OF IOWA

                                     No. 21-0486
                               Filed January 12, 2022


IN THE INTEREST OF A.N.,
Minor Child.

________________________________________________________________


         Appeal from the Iowa District Court for Shelby County, Charles D. Fagan,

District Associate Judge.



         An adjudicated delinquent appeals the juvenile court ruling requiring him to

register as a sex offender. AFFIRMED.



         Matthew J. Hudson of Law Office of Matthew J. Hudson, Harlan, for minor

child.

         Thomas J. Miller, Attorney General and Mary A. Triick, Assistant Attorney

General for appellee, State.




         Considered by Bower, C.J., and Greer and Badding, JJ.
                                         2


GREER, Judge.

          In 2018, A.N. accepted a plea deal and was adjudicated delinquent after

committing acts that, were he an adult, would be second-degree burglary and third-

degree criminal mischief. The juvenile court found beyond a reasonable doubt that

the offense was sexually motivated, making A.N. eligible to be placed on the sex

offender registry.      See Iowa Code §§ 692A.102(1)(c)(19),1 692A.103(3),

692A.126(p) (2018).        Days before A.N.’s eighteenth birthday in 2021, a

delinquency permanency review hearing was held to determine if A.N. should have

to register as a sex offender. Because A.N. was not present, his attorney moved

to continue the hearing—the juvenile court denied the motion. The juvenile court

received evidence that A.N. had a threat of reoffending and required A.N. to

register. A.N. now appeals, stating that there was insufficient evidence to support

the finding his acts were sexually motivated, that the court abused its discretion by

not granting the motion to continue, and that placing him on the sex offender

registry constituted cruel and unusual punishment in violation of the Iowa

Constitution. For the reasons discussed below, we affirm the juvenile court’s

ruling.

Prior Facts and Proceedings.

          In 2018, A.N. entered his neighbors’ home and went into the room where

their two daughters, ages eight and ten, slept. One daughter awoke as A.N. stood

over her bed with his arms stretched out toward her. The daughter was able to



1 This section was renumbered as 692A.102(1)(c)(20) after a new subparagraph
was added in 2020. See 2020 Iowa Acts ch. 1115, § 4 (adding subparagraph (13),
“[c]ontinuous sexual abuse of a child in violation of section 709.23”).
                                           3


leave the room and went to get her mother. A.N. fled, breaking the bedroom

window to escape the home. Under the jurisdiction of the juvenile court, he was

adjudicated delinquent and entered an Alford plea for what would have been

burglary in the second degree were he an adult. He also pled guilty to what would

have been criminal mischief in the third degree if he were an adult. At the time of

adjudication, in addition to A.N.’s plea, the juvenile court found beyond a

reasonable doubt that the offense was sexually motivated.2 This finding qualified

A.N. to be placed on the sex offender registry, see Iowa Code § 692A.126(1)(p),

but the juvenile court temporarily waived the requirement.           See Iowa Code

§ 692A.103(3). A.N. was placed on formal probation and was sent to the State

Training School (STS) with orders to undergo sex offender treatment.

       While at the STS, A.N.’s behavior deteriorated.           Reports entered as

evidence to the juvenile court reflect he was disrespectful, threatening, aggressive,

manipulative, and disruptive. There were multiple documented instances of A.N.

assaulting staff members.       Despite attending the Adolescent Sexual Abuse

Program (ASAP), he continued to act out—STS reports note that he hid to watch

female staff members, snuck into offices to access pornography, and repeatedly

exposed and touched himself inappropriately.3 Eventually, he was removed from

all classes with female educators and was not allowed to be alone with female

staff. He completed thirty-two weeks in the ASAP program and reached maximum



2 Exhibits admitted in the juvenile court for the final disposition stated A.N. admitted
in a 2019 group session for adolescent males with sexual abuse histories that, had
the child not woken up, he would have committed a sexual offense against her.
3 A 2020 report on A.N.’s progress reflected four such incidents in a two-week

span.
                                          4


benefit, meaning that he completed the work acceptably but continued to

demonstrate sexually-driven behavior. He showed little remorse for the actions for

which he had been adjudicated and believed he did not have a victim.

       As A.N. reached maximum benefit from STS, he was released from secure

detention in November 2020, but he was required to undergo an updated

psychosexual evaluation to aid the juvenile court in evaluating his placement on

the sex offender registry. A hearing on the issue was held the following March;

but, A.N. was not present. His attorney moved to continue, noting “it sounded like

[A.N.’s absence] may be based on an emergency.”4 The juvenile court noted that

it was unclear that there was any emergency and, with only days until A.N.’s

eighteenth birthday, the hearing had to occur. So, the motion was denied.

       Dr. Christine Guevara, who previously evaluated A.N. and conducted his

most recent evaluation, testified. As she put it, “[A.N.’s] prognosis is poor because

at the time he was being evaluated, not only did he have poor insight related to

[his psychosexual] conditions but also had no motivation to proceed with additional

treatment for those conditions.” He was not participating in treatment or following

recommendations from his release. Dr. Guevara recommended A.N. be placed

on the sex offender registry for at least five years, in part due to his high risk for

noncontact offenses such as exposure or “deviant pornography use.” The State

also recommended A.N. be required to register.


4 In his appellate briefing, relying on facts outside the record, A.N. explains he was
not present because his mother had an emergency and he had no personal
transportation. See Iowa R. App. P. 6.801 (defining the composition of record on
appeal); see also In re Marriage of Roberts, 954 N.W.2d 757, 761 n.7 (Iowa Ct.
App. 2020) (“On appeal, we consider only evidence that has been submitted to the
district court.”)
                                            5


       The juvenile court ultimately ordered A.N.’s placement on the sex offender

registry for ten years. It stated the main factor it considered was A.N.’s lack of

effort towards completing his ordered treatment. Reflecting on the whole of the

case, the court commented:

       [I]n looking at [A.N.’s] overall history, his thoughts, and his
       manipulation in every instance, and every time he comes in to the
       Court, he tells the Court how he’s been successful, how he’s
       completed it, and how there’s no reason that he ever needed to be
       in there in the first place, he has taken none of it to heart. He has
       not followed through with anything nor completed the registry
       requirements.
              And I don’t go into this lightly. It is very rare that I, as a judge,
       if ever—As a matter of fact, [A.N.] will be the first time that I’ve ever
       allowed—had a juvenile register. The harsh reality of it is he has
       earned this through his inactivity and his continuing failure to follow
       through and show this Court that he is in a position where he would
       not reoffend.

A.N. was given five days to register. He now appeals.

Discussion

       On appeal, A.N. argues (1) there was insufficient evidence to support the

finding his acts were sexually motivated, (2) the juvenile court abused its discretion

and violated his due process rights by not granting the motion to continue, and

(3) placing him on the sex offender registry constituted cruel and unusual

punishment in violation of the Iowa Constitution. We discuss each in turn.

       1. Finding of Sexual Motivation.

       A.N. argues the juvenile court had insufficient evidence to support the

finding his acts were sexually motivated. A.N. did not preserve error on this issue,

as he raises concerns about the punitive nature of the sex offender registry and

the lack of sufficient evidence for the first time on this appeal. See Meier v.

Senecaut, 641 N.W.2d 532, 537 (Iowa 2002) (“It is a fundamental doctrine of
                                          6


appellate review that issues must ordinarily be both raised and decided by the

district court before we will decide them on appeal”). At the hearing, A.N.’s attorney

argued a combination of factors, including the length of time A.N. would be on the

registry and the lack of evidence A.N. would engage in a criminal act involving a

“physical assault.”

       But, even if this argument was preserved, it faces an impossible hurdle.

The 2021 hearing he appeals from did not decide his actions were sexually

motivated; instead, that finding was made in the 2018 adjudication following his

plea agreement. For juveniles, a delinquency adjudication can only be appealed

after a disposition order has been entered, following the same rules as cases

appealed from the district court. Iowa Code § 232.133(1), (2). And these rules

dictate a party has thirty days after an order or judgment is filed to file a notice of

appeal.   Iowa R. App. P. 6.101(1)(b).        In 2018, the juvenile court entered a

combined delinquency adjudication and disposition order finding that A.N.’s

actions had been sexually motivated. A.N. did not appeal the 2018 order—the

thirty-day window has now long passed. We cannot now, years later, disturb the

finding. See Hills Bank & Tr. v. Converse, 772 N.W.2d 764, 771 (Iowa 2009) (“A

failure to file a timely notice of appeal leaves us without subject matter jurisdiction

to hear the appeal.”); see also In re K.R., No. 07-1994, 2008 WL 2746709, at *2

(Iowa Ct. App. July 16, 2008) (using the 30-day requirement for a juvenile’s

appeal). A.N., then, qualified for placement on the sex offender registry. See Iowa

Code §§ 692A.102(1)(c)(19), 692A.103(3), 692A.126(p) (stating, when taken

together, that if second-degree burglary is deemed to be sexually motivated, the

individual shall register for the sex offender registry); cf. Iowa Code § 692A.103(3)
                                           7


(“A juvenile adjudicated delinquent for an offense that requires registration shall be

required to register as required in this chapter unless the juvenile court waives the

requirement and finds that the person should not be required to register under this

chapter.”).

       As all that remains is a challenge to the juvenile court’s choice to place A.N.

on the registry given the nature of his charge, this is an issue of “statutory discretion

exercised by the juvenile court,” so “we review the evidence de novo to determine

whether the discretion was abused.” In re A.J.M., 847 N.W.2d 601, 604 (Iowa

2014). Insofar as A.N. is arguing that the juvenile court abused its discretion in

placing him on the sex offender registry, we disagree. The juvenile court can waive

the requirement for a juvenile to register when it “‘finds’ in its discretion that the

eligible juvenile is not likely to reoffend.” Id. at 606. The juvenile court here did

not make that finding, nor do we.         Instead, we find the record supports the

likelihood that A.N. will reoffend.      A.N. continuously rebuffed treatment and

rehabilitation, showed no comprehension of the gravity of his actions, and

continued a pattern of sexual misconduct even while going through his program.

The final psychosexual report and Dr. Guevara’s testimony at the hearing indicated

a high risk he would commit further noncontact sexual offenses.5 To support her

conclusions, Dr. Guevara relied upon the results of tests showing A.N. met the

criteria for exhibitionist disorder.    The evaluator noted A.N.’s exhibitionism

occurred even in a controlled setting. On our review, the record provides no


5 A.N., in his brief and at argument, attempts to downplay the seriousness of
“noncontact” offenses. The fact remains that this behavior (indecent exposure)
alone would be grounds to be placed on the sex offender registry. Iowa Code
§§ 692A.102(1)(a)(5), 692A.103(1), 709.9 (2021).
                                           8


evidence that A.N. is not likely to reoffend; as such, his placement on the registry

was a proper use of statutory discretion.

       2. Motion to Continue.

       A.N. argues next that the juvenile court violated his due process rights and

abused its discretion in denying his motion to continue. First, we note A.N. did not

preserve error on the due process argument because no mention of it was made

in his motion or the surrounding hearing. See Meier, 641 N.W.2d at 537. So, we

do not consider the argument.

       Moving to his second point, we review the juvenile court’s denial of a motion

to continue for an abuse of discretion. State v. Artzer, 609 N.W.2d 526, 529 (Iowa

2000); In re D.C., No. 17-1031, 2018 WL 2246852, at *2 (Iowa Ct. App. May 16,

2018). “A motion for continuance shall not be granted except for good cause.”

Iowa Ct. R. 8.5. “[W]e will reverse only ‘if injustice will result to the party desiring

the continuance,’” and the appealing movant must show prejudice. In re R.B., 832

N.W.2d 375, 378 (Iowa Ct. App. 2013) (citation omitted); see also In re L.R., No.

13-0713, 2013 WL 4504930, at *3 (Iowa Ct. App. Aug. 21, 2013). A.N. presents

no argument regarding prejudice. Further, the juvenile court had no proof at the

hearing about good cause for the continuance beyond a potential, amorphous

claim of emergency.

       Practically, the juvenile court faced a time crunch because of A.N.’s

impending birthday—the permanency review had the potential to end its

jurisdiction.6 The juvenile court noted:


6Iowa Code section 232.2(5) defines a child as “a person under eighteen years of
age.” “The juvenile court . . . has exclusive original jurisdiction in proceedings
                                          9


               The downside to that is we don’t know for a fact that it is an
       emergency and this young man turns 18 [soon], which is . . .
       mere . . . days from today’s date at which time this Court believes
       that him being an adult, exercise of my jurisdiction will potentially end
       and the decision needs to be made. And, certainly, [A.N.] was aware
       of that, so I’m going to deny your motion to continue this matter.

As support, Iowa Code section 232.53(2) states, in part, “All dispositional orders

entered prior to the child attaining the age of seventeen years shall automatically

terminate when the child becomes eighteen years of age.”              Cf. Iowa Code

§ 692A.103(5)(b) (“If at the time of the hearing the juvenile is participating in an

appropriate outpatient treatment program for juvenile sex offenders, the juvenile

court may enter orders temporarily suspending the requirement that the juvenile

register and may defer entry of a final order on the matter until such time that the

juvenile has completed or been discharged from the outpatient treatment

program.”).   The last dispositional order before the November 2020 hearing

occurred before A.N.’s seventeenth birthday—this hearing was an extension of

that order, a final piece to the ultimate dispositional puzzle that was required before

A.N. turned eighteen. The court had good reason to hold the hearing given the

timeline.

       As A.N. has not shown good cause or prejudice, and given the need for

finality before A.N.’s eighteenth birthday, we find the juvenile court did not abuse

its discretion by denying A.N.’s motion to continue.




concerning an adult who is alleged to have committed a delinquent act prior to
having become an adult, and who has been transferred to the jurisdiction of the
juvenile court pursuant to an order under section 803.5.” Iowa Code § 232.8.
                                         10

      3. Cruel and Unusual Punishment.

      Finally, A.N. argues that his sentence is cruel and unusual punishment. His

challenge implicates his constitutional right against cruel and unusual punishment

under the Eighth Amendment of the federal constitution and article I, section 17,

of the Iowa Constitution. As this is a constitutional challenge, our review is de

novo. State v. Roby, 897 N.W.2d 127, 137 (Iowa 2017).

      The State argues error was not preserved on this issue. And, as applied to

A.N., the State is correct—no such argument was raised to the juvenile court.

Meier, 641 N.W.2d at 537. A.N. only argued his conduct did not warrant placement

on the registry so the punishment is cruel and unusual. However, our rules of error

preservation are circumvented when a party claims their sentence is illegal. See

State v. Bruegger, 773 N.W.2d 862, 871 (Iowa 2009) (“[A] challenge to an illegal

sentence includes claims that the court lacked the power to impose the sentence

or that the sentence itself is somehow inherently legally flawed, including claims

that the sentence is outside the statutory bounds or that the sentence itself is

unconstitutional. . . . Where, as here, the claim is that the sentence itself is

inherently illegal, whether based on constitution or statute, we believe the claim

may be brought at any time.”). We note that on appeal, A.N. has not distinguished

if he is making a categorical attack on the sentence or an attack as applied. See

State v. Propps, 897 N.W.2d 91, 103 (Iowa 2017) (“While we generally do not

decide cases based on grounds not raised in the district court, in Bruegger we

allowed a defendant to continue with an as-applied challenge when his brief did

not clearly distinguish between a categorical or as-applied attack on his

sentence.”). So, we take each in turn.
                                         11


       Turning to A.N.’s categorical assertion on appeal over his sentence, he

contends placement on the sex offender registry for a “non sexually” related crime

is “clearly cruel and unusual punishment.” To prove his point, A.N. directs us to In

re T.H., 913 N.W.2d 578, 597 (Iowa 2018), without developing the connection. But,

in T.H., our supreme court found that while a juvenile’s placement on the sex abuse

registry is punishment, it is not cruel and unusual. In re T.H., 913 N.W.2d 578, 597

(Iowa 2018).    In sum, under a categorical constitutional challenge to A.N.’s

sentence, we find the imposition of the sentence was not cruel and unusual

punishment based upon the holding of T.H. Id.

       For A.N.’s as-applied challenge, we begin analyzing if a sentence is cruel

and unusual as applied to an individual with the “threshold inquiry examining

‘whether the sentence being reviewed is “grossly disproportionate” to the

underlying crime,’ which ‘involves a balancing of the gravity of the crime against

the severity of the sentence.’” State v. Wickes, 910 N.W.2d 554, 572 (Iowa 2018)

(citation omitted).   To the extent A.N. is arguing the sentence is grossly

disproportionate as applied to his ultimate culpability, we bear in mind the “bedrock

rule of law that punishment should fit the crime.” State v. Harrison, 914 N.W.2d

178, 202 (Iowa 2018) (citing Bruegger, 773 N.W.2d at 872). In this analysis, we

substantially defer to the legislature “because ‘[l]egislative judgments are generally

regarded as the most reliable objective indicators of community standards for

purposes of determining whether a punishment is cruel and unusual.’” State v.

Oliver, 812 N.W.2d 636, 650 (Iowa 2012) (alteration in original) (citation omitted).

It is “rare that a sentence will be so grossly disproportionate to the crime as to

satisfy the threshold inquiry and warrant further review.” Id. Still, unique features
                                         12


of a case can “converge to generate a high risk of potential gross

disproportionality” that would surpass the threshold. Bruegger, 773 N.W.2d at 884

(marking the converging factors in Bruegger as “a broadly framed crime, the

permissible use of preteen juvenile adjudications as prior convictions to enhance

the crime, and a dramatic sentence enhancement for repeat offenders”). In A.N.’s

case, his placement on the sex offender registry is not the result of unusual

converging factors; he was placed on the sex offender registry after he admitted

the sexual motivation of his actions, failed to complete his rehabilitative

programming, and expert testimony outlined A.N.’s exhibitionism and risk of re-

offense. As such, he is unable to overcome the threshold question, and we

proceed no further. Oliver, 812 N.W.2d at 647 (“If, and only if, the threshold test

is satisfied, a court then proceeds to steps two and three of the analysis.”).

Conclusion.

       As A.N. did not timely appeal the finding that his actions were sexually

motivated, the court could properly determine he should be placed on the sex

offender registry. And, we note the record supported a finding of high risk for

reoffense by A.N. related to sexually motivated criminal activity. As to his motion

to continue, he did not preserve a due process argument and the court did not

abuse its discretion in deciding to move forward with the hearing as scheduled.

Finally, his placement on the sex offender registry does not constitute cruel and

unusual punishment. We affirm the juvenile court’s order.

       AFFIRMED.